                            3:18-cv-03205-SLD-JEH # 26         Page 1 of 9
                                                                                                         E-FILED
                                                                     Thursday, 06 August, 2020 12:07:20 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

NATHAN COBBS,                                 )
                                              )
               Plaintiff,                     )
                                              )
       -vs-                                   )       No. 18-3205-SLD-JEH
                                              )
CAMERON WATSON, et al.,                       )
                                              )
               Defendants.                    )

                 MEMORANDUM OF LAW IN SUPPORT OF
      MOTION FOR SUMMARY JUDGMENT ON THE ISSUE OF EXHAUSTION

NOW COME Defendants, MATTHEW LINDSEY, SCOTT SCOGGIN, and TODD SHEFFLER,

by and through their attorney, KWAME RAOUL, Attorney General of the State of Illinois, and

hereby submit their Memorandum of Law in Support of Defendants’ Motion for Summary

Judgment on the Issue of Exhaustion. In support thereof, Defendant states the following:

                                     I.     BACKGROUND

       Plaintiff, Nathan Cobbs #R70416, is an inmate within the Illinois Department of

Corrections and is currently incarcerated at Lawrence Correctional Center. On August 16, 2018,

Plaintiff filed a complaint pursuant to 42 U.S.C. § 1983, alleging that Defendants Lindsey,

Scoggin, and Sheffler exhibited excessive force against him on December 15, 2017 at Western

Illinois Correctional Center. [Doc. 1]. The Court found that Plaintiff stated an Eighth Amendment

claim for excessive force against Defendants Lindsey, Scoggin, and Sheffler. [Doc. 10]. Under

the Prison Litigation Reform Act (P.L.R.A), Plaintiff is required to exhaust all administrative

remedies prior to filing a lawsuit. Plaintiff failed to exhaust administrative remedies before filing

this lawsuit. Defendants are entitled to summary judgment in their favor because Plaintiff did not

complete the grievance process before filing this lawsuit in federal court.




No. 18-3205-SLD-JEH                                                                        Page 1 of 9
                        3:18-cv-03205-SLD-JEH # 26             Page 2 of 9




                          II.      UNDISPUTED MATERIAL FACTS

       1.      Plaintiff, Nathan Cobbs #R70416, is an inmate within the Illinois Department of

Corrections (IDOC) and is currently incarcerated at Lawrence Correctional Center (Lawrence).

[Doc.1]. Plaintiff was incarcerated at the time of the alleged incidents at Western Illinois

Correctional Center (Western) and at the time he filed his complaint. [Doc. 1].

       2.      Defendant Matthew Lindsey, during all relevant times in Plaintiff’s complaint, was

a lieutenant at Western. [Doc. 1].

       3.      Defendant Scott Scoggin, during all relevant times in Plaintiff’s complaint, was a

correctional officer at Western. [Doc. 1].

       4.      Defendant Todd Sheffler, during all relevant times in Plaintiff’s complaint, was a

lieutenant at Western. [Doc. 1].

       5.      On August 16, 2018, filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging

excessive force by the IDOC defendants on December 15, 2017. [Doc. 1, p. 5].

       6.      Plaintiff admits there is a grievance procedure available at his institution, Western,

when he filed this action and that he completed the grievance process. [Doc. 1, p. 4].

       7.      Plaintiff alleges that Tara Goins met with Plaintiff on May 19, 2018, but would not

process his emergency grievance. [Doc. 1, p. 4].

       8.      Plaintiff stated he submitted one grievance, an emergency grievance, #18-0055E,

regarding this claim on December 18, 2018. [Doc. 1, p. 4; Exhibit 1, Plaintiff’s facility grievances,

Bates 000143; Exhibit 3, Declaration of Grievance Officer, Tara Goins, ¶ 7].

       9.      This grievance was deemed an emergency by the Chief Administrative Officer

(CAO) on January 18, 2018. Id.




No. 18-3205-SLD-JEH                                                                        Page 2 of 9
                             3:18-cv-03205-SLD-JEH # 26                   Page 3 of 9




         10.      This grievance was responded to by the Grievance Officer on May 25, 2018 and

concurred by the CAO on May 29, 2018. [Ex. 1, Bates 000142; Ex. 3, ¶ 7-8].

         11.      There is no indication that Plaintiff appealed this grievance to the Administrative

Review Board (ARB). [Exhibit 2, Administrative Review Board grievances; Ex. 3, ¶ 9; Exhibit 4,

Declaration of ARB Chairperson, Sherry Benton, ¶ 2-3].

         12.      On December 21, 2017, the ARB received a grievance from Plaintiff dated

December 18, 2017.1 [Ex. 2, Bates 000140; Ex. 4, ¶ 8].

         13.      On December 28, 2017, the ARB responded to this grievance dated December 18,

2017, requesting Plaintiff provide the original grievance with the counselor’s response, a copy of

the response to the grievance including the Grievance Officer’s response and the CAO’s response,

and provide dates when the incidents occurred. [Ex. 2, Bates 000139].

         14.      On December 21, 2017, the Administrative Review Board (ARB) received a second

grievance from Plaintiff dated February 15, 2018. [Ex. 2, Bates 000137; Ex. 4, ¶ 9].

         15.      This grievance was responded to by the Grievance Officer on March 7, 2018,

stating that Plaintiff’s grievance regarding allegations from December 2017 were not submitted

within the 60 days’ timeframe. [Ex. 2, Bates 000135].

         16.      The ARB responded to this grievance on April 10, 2018, stating that the grievance

was not submitted within the 60 days required under the rules. [Ex. 2, Bates 134].

17.      There is no indication that Plaintiff ever submitted his original grievance dated December

18, 2017, to the ARB after receiving a response at the facility level in May 2018. [Exhibit 2,

Administrative Review Board grievances; Ex. 4, ¶ 10].



1
  It appears that the grievance sent to the ARB dates December 18, 2017, and the grievance Plaintiff marked for
emergency review, also dates December 18, 2017, are the same grievance but in the copy sent for emergency review
at the institutional level, Plaintiff appears to correct one of the officer’s names to what appears to be “c/o Scoggs.”


No. 18-3205-SLD-JEH                                                                                        Page 3 of 9
                        3:18-cv-03205-SLD-JEH # 26             Page 4 of 9




                               III.    STANDARD OF REVIEW

        Summary judgment is proper if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine dispute as to

any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(c). Under the PLRA, an inmate who brings an action under 42, U.S.C. §1983, must exhaust

all administrative remedies available at the institution prior to filing a lawsuit. Pavey v. Conley,

544 F.3d 739, 740 (7th Cir. 2008). Requiring exhaustion allows for prison staff to address and

resolve any disputes prior to beginning the lengthy litigation process. Jones v. Bock, 549 U.S. 199,

204 (2007).

        Under the PLRA, an inmate must comply with the rules of form and timeliness when

exhausting administrative remedies. Pozo v. McCaughtry, 286 F.3d 1022, 1023 (7th Cir. 2002). If

the inmate fails to complete the process by following the rules established, exhaustion has not

occurred. Id. Any other approach would allow inmates to spurn the process which would defeat

the statutory objective of the PLRA in requiring the inmate to give the intuition an opportunity to

address the problem. Id at 1024. An inmate who fails to exhaust administrative remedies is barred

from litigating. Id.

        Inmates are required to exhaust all administrative remedies prior to the filing of a lawsuit.

Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). By applying administrative remedies first and

litigation second, it induces people to concentrate their attention on negotiation and may lead to a

resolution without litigation. Id. Inmates may declare the administrative process as irrelevant once

suit begins but such process is mandated under the PLRA to streamline litigation and suits filed

by prison inmates, and to allow for the institution to address any issues that arise. Pozo v.

McMcCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).




No. 18-3205-SLD-JEH                                                                        Page 4 of 9
                        3:18-cv-03205-SLD-JEH # 26            Page 5 of 9




                                      IV.     ARGUMENT

   A. Plaintiff failed to exhaust administrative remedies against Defendants because he
      failed to appeal his grievance to the Administrative Review Board (ARB).

       Plaintiff has failed to exhaust his administrative remedies prior to filing this lawsuit based

upon the discovery obtained because Plaintiff failed to fully complete the grievance process and

appeal the final decision at the facility level. Plaintiff has failed to exhaust his administrative

remedies as to the Defendants as is required under the PLRA.

       The Prison Reform Litigation Act (PLRA) requires that all inmates who file lawsuits

pursuant to 42 U.S.C. § 1983 must exhaust all available administrative remedies prior to filing a

lawsuit. 42 U.S.C. § 1997e(a). The purpose of this is to alert prison officials of problems at the

facility and allow them to address issues before incurring the expense of litigation. Cannon v.

Washington, 418 F.3d 714, 719 (7th Cir. 2005). There is no question that exhaustion is mandatory

under PLRA. Jones v. Bock, 549 U.S. 199, 211 (2007). Exhaustion is necessary even if the

appropriate administrative board does not have the power to grant the specific relief requested by

the prisoner. Dole v. Chandler, 438 F.3d 804, 808-09 (7th Cir. 2006). The Seventh Circuit has

taken a strict compliance approach to exhaustion. Id. at 809. A prisoner must properly use the

grievance process, filing complaints and appeals in the place and at the time the prison’s

administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       As an inmate in IDOC custody at the time of the alleged incidents and when he filed his

complaint, Plaintiff was required to follow the grievance procedures outlined in IDOC Grievance

Procedures for offenders in order to exhaust his administrative remedies. 20 Ill. Adm. Code

504.810. Generally, an inmate must first attempt to resolve complaints through his institutional

counselor. 20 Ill. Adm. Code 504.810(a). If an offender is unable to resolve the complaint

informally, he may file a written grievance. Id. The grievance shall be filed within 60 days after


No. 18-3205-SLD-JEH                                                                        Page 5 of 9
                           3:18-cv-03205-SLD-JEH # 26            Page 6 of 9




the discovery of the incident, occurrence, or problem that gave rise to the grievance. Id. The

offender may request a grievance be handled on an emergency basis by forwarding the grievance

directly to the CAO. 20 Ill. Adm. Code 504.840. If the CAO determines that the grievance shall

be handled on an emergency basis, he or she shall expedite processing of the grievance and respond

to the offender, indicating what action shall be or has been taken. 20 Ill. Adm. Code 504.840(b).

The grievance form shall be addressed to the Grievance Officer and shall contain factual details,

including what happened, when, where, and the name of each person who is the subject of or

otherwise involved in the complaint. 20 Ill. Adm. Code 504.810(b). The Grievance Officer shall

consider the grievance and report his or her findings and recommendations in writing to the Chief

Administrative Officer (CAO). 20 Ill. Adm. Code 504.830(d). The CAO shall advise the offender

of the decision in writing within 2 months after receipt of the written grievance, where reasonably

feasible. Id. If an offender still feels that the grievance has not been resolved to his satisfaction, he

may appeal in writing to the Director through the ARB within 30 days after the date of the decision,

with copies of the Grievance Officer’s report and the CAO’s decision attached. 20 Ill. Adm. Code

504.850(a). The ARB shall submit to the Director a written report of its findings and

recommendations. 20 Ill. Adm. Code 504.850(d). The Director shall review the report and make a

final determination of the grievance within 6 months after receipt of the appealed grievance, where

reasonably feasible. 20 Ill. Adm. Code 504.850(e). The offender shall be sent a copy of the

Director’s decision. Id.

        In the present case, Plaintiff failed to follow grievance procedures and exhaust

administrative remedies for his claims against Defendants because he failed to appeal the final

decision at the facility level to the ARB prior to filing this lawsuit. In order to complete the

grievance procedure, Plaintiff was required to file grievances as to the acts of each defendant and




No. 18-3205-SLD-JEH                                                                           Page 6 of 9
                        3:18-cv-03205-SLD-JEH # 26            Page 7 of 9




receive a final response from the ARB. 20 Ill. Adm. Code 504.850(a). In Pozo, the court held that

a prisoner will be deemed to have completed the exhaustion process if they follow all rules on

forms and timeliness. Pozo v. McCaughtry, 286 F.3d. at 1023.

       In his complaint, Plaintiff states he filed one grievance regarding the alleged staff conduct.

[Doc. 1, p. 4]. According to Plaintiffs’ documents, he submitted one grievance, an emergency

grievance, #18-0055E, regarding this claim on December 18, 2017. [Doc. 1, p. 4; Exhibit 1,

Plaintiff’s facility grievances, Bates 000143]. This grievance was deemed an emergency by the

CAO on January 18, 2018. Id. On May 25, 2018, the Grievance Officer responded to grievance

#18-0055E dated December 18, 2017. [Ex. 1, Bates 000142]. A review of Plaintiff’s ARB

documents indicates this grievance was never appealed to the ARB after Plaintiff received a final

response from the Grievance Officer and CAO. [Exhibit 2, Administrative Review Board

grievances].

       The ARB did receive a few grievances from Plaintiff between the time he filed his

December 2017 grievance and before he received a response back on this grievance in May 2018.

[Ex. 2]. The ARB received a grievance from Plaintiff dated December 18, 2017, and responded to

this grievance on December 21, 2017, requesting Plaintiff provide the original grievance with the

counselor’s response, a copy of the response to the grievance including the Grievance Officer’s

response and the CAO’s response, and provide dates when the incidents occurred. [Ex. 2, Bates

000139-000140]. The ARB responded to another grievance on March 7, 2018, and a third

grievance on April 10, 2018, stating that Plaintiff’s grievance was untimely because it was not

filed within 60 days as required under the rules. [Ex. 2, Bates 000134-000135]. Plaintiff did not

receive a response to his original grievance filed on December 18, 2017, until May 25, 2018,

however, in the interim, Plaintiff attempted to circumvent the grievance process by sending




No. 18-3205-SLD-JEH                                                                        Page 7 of 9
                          3:18-cv-03205-SLD-JEH # 26           Page 8 of 9




grievances directly to the ARB without waiting for responses from the facility. [Ex. 2]. Because

Plaintiff did not wait to receive a response at the facility level regarding his grievance, he did not

appeal the facility’s decision and therefore fore, did not exhaust his administrative remedies prior

to filing this lawsuit.

                                      V.      CONCLUSION

        The PLRA required Plaintiff to exhaust administrative remedies before filing suit against

Defendants pursuant to 42 U.S.C. § 1983, but Plaintiff failed to satisfy this requirement when he

did not appeal the final decision from the facility, thus, not completing the grievance process before

filing the present suit against the Defendants.

        WHEREFORE, for the above and foregoing reasons, Defendants respectfully request that

this honorable Court grant their Motion for Summary Judgment on the Issue of Exhaustion.



                                                      Respectfully submitted,

                                                      MATTHEW LINDSEY, SCOTT
                                                      SCOGGIN, and TODD SHEFFLER,

                                                              Defendants,

                                                      KWAME RAOUL, Attorney General,
                                                      State of Illinois,
Hinal A. Patel #6330260
Assistant Attorney General                                    Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 557-7081 Phone                           By: ___s/Hinal A. Patel
(217) 782-8767 Fax                                    Hinal A. Patel
E-mail: hpatel@atg.state.il.us                       Assistant Attorney General




No. 18-3205-SLD-JEH                                                                         Page 8 of 9
                            3:18-cv-03205-SLD-JEH # 26       Page 9 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

NATHAN COBBS,                                )
                                             )
               Plaintiff,                    )
                                             )
       -vs-                                  )      No. 18-3205-SLD-JEH
                                             )
CAMERON WATSON, et al.,                      )
                                             )
               Defendants.                   )

                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, the foregoing document, Memorandum of Law in
Support of Motion for Summary Judgment on the Issue of Exhaustion, was electronically filed
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

                                       James P Gaughan
                             RILEY SAFER HOLMES & CANCILA LLP
                                    Three First National Plaza
                                           Suite 2900
                                        70 W Madison St
                                       Chicago, IL 60602

and I hereby certify that on the same date, I caused a copy of the foregoing document to be mailed
by United States Postal Service, to the following non-registered participant:

                                             NONE


                                                    Respectfully submitted,

                                                    s/Hinal A. Patel
                                                    Hinal A. Patel #6330260
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 782-5819 Phone
                                                    (217) 782-8767 Fax
                                                    E-Mail: hpatel@atg.state.il.us




No. 18-3205-SLD-JEH                                                                     Page 9 of 9
